OPINION OF THE COURT
Per Curiam.
Respondent Louis Rosen was admitted to practice as an *139attorney in the State of New York by the Appellate Division, Second Department, on March 27, 1957. At all times relevant to this proceeding, respondent maintained an office for the practice of law within the First Judicial Department. Respondent submits an affidavit of resignation pursuant to 22 NYCRR 603.11. The Departmental Disciplinary Committee recommends that this court accept the resignation and enter an order striking the respondent’s name from the roll of attorneys.'
In his affidavit of resignation, respondent concedes that he could not successfully defend himself on the merits against the charge that, while suspended from practice pursuant to an order of this court dated February 2, 1984, he continued to maintain an office for the practice of law and, in fact, continued to practice law after said suspension.
Under the circumstances, we accept respondent’s resignation and order that respondent’s name be stricken from the roll of attorneys effective immediately. Respondent is directed to comply with the provisions of 22 NYCRR 603.13 regulating the conduct of disbarred, suspended and resigned attorneys, and the Departmental Disciplinary Committee is appointed to inventory respondent’s files.
Sullivan, J. P., Asch, Milonas, Kassal and Rosenberger, JJ., concur.
Resignation accepted and respondent’s name stricken from the roll of attorneys and counselors-at-law effective immediately.